Case 2:19-cv-06279-PSG-PLA Document 10 Filed 08/02/19 Page 1 of 2 Page ID #:31




  1    CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2    Ray Ballister, Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3    Dennis Price, SBN 279082
       Mail: PO Box 262490
  4    San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
  5    San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
  6    phylg@potterhandy.com
  7    Attorneys for Plaintiff

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10                                              Case No. 2:19-CV-06279-PSG-PLA
 11    Brian Whitaker,                           PROOF OF SERVICE
 12             Plaintiff,
 13      v.
 14    Daniel Mellinkoff, in individual and
       representative capacity as trustee of
 15    The Daniel Mellinkoff Trust dated June
       9, 1995;
 16    Intelligentsia Coffee Inc., an Illinois
       Corporation,; and Does 1-10,
 17
 18             Defendants.

 19
              Please take notice that Plaintiff hereby submits the Proof of Service
 20
      certifying mail service of STANDING ORDER REGARDING NEWLY
 21
      ASSIGNED CASES, onto Daniel Mellinkoff; Intelligentsia Coffee Inc;
 22
      ,Mail service was effectuated on 08-01-2019. A copy of the Proof of Service
 23
      is attached hereto.
 24
 25
      Dated: August 01, 2019                CENTER FOR DISABILITY ACCESS
 26                                          By: /s/ Chris Carson.___
                                                   Chris Carson, Esq.
 27                                                Attorneys for Plaintiff
 28


                                            1

      Proof of Service
Case 2:19-cv-06279-PSG-PLA Document 10 Filed 08/02/19 Page 2 of 2 Page ID #:32




                                  PROOF OF SERVICE
                                      WHITAKER V. MELLINKOFF
                                        2:19-CV-06279-PSG-PLA



 I, the undersigned, am over the age of eighteen years and am resident of San Diego County, California; I
 am not a party to the above-entitled action; my business address is 9845 Erma Road, Suite 300, San
 Diego, CA 92131.

         On August 1, 2019 I served the following document(s):
         STANDING ORDER REGARDING NEWLY ASSIGNED CASES


 Addressed to:
  INTELLIGENTSIA COFFEE INC.                             Daniel Mellinkoff, Trustee of The
  Address:                                               Daniel Mellinkoff Trust dated June 9,
  Agent for Service of Process:                          1995
  C T CORPORATION SYSTEM                                 Address:
  818 West Seventh Street Suite 930                      1624 WESTERLY TER,
  Los Angeles, California 90017                          LOS ANGELES, CA 90026


 5       BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in the United
         States mail at San Diego, California.
        BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a copy of said
         documents via facsimile to the listed facsimile number.
        BY OVERNIGHT EXPRESS: I caused such envelope with postage thereon fully prepaid to be
         placed in the Designated Overnite Express drop box at San Diego, California.
        BY PERSONAL SERVICE: I caused said documents to be personally served on all listed
         recipients
        BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed documents to be
         electronically filed and subsequently emailed to the above recipients.


         Executed on August 1, 2019, from San Diego, California.

 I declare under penalty of perjury under the laws of the State of California that the above is true and
 correct.



                                                            ______________________________
                                                               ______________________
                                                                 Kayla Drayton
